Citation Nr: 1638953	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for malaria.

4. Entitlement to service connection for respiratory disability, to include as due to exposure to asbestos.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. M. Olson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1950 to September 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his June 2011 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The record reflects that the RO notified the Veteran that a hearing had been scheduled in June 2015.  However, the Veteran did not appear for the Board hearing, and the notification letter was not returned by the United States Postal Service as undeliverable.  As the Veteran has not requested to reschedule the hearing, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the VA Appeals Management Center (AMC).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claims in July 2015 for additional development.  In pertinent part, the Board instructed that the Agency of Original Jurisdiction notify the Veteran of the outstanding service treatment records, attempt to obtain any outstanding service treatment records, and if any records could not be obtained after reasonable efforts, issue a formal determination that such records did not exist or that further efforts to obtain such records would be futile.  Although the record demonstrates that the AMC notified the Veteran of and made subsequent attempts to obtain the outstanding service treatment records, the record does not reflect a formal finding of unavailability.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, additional remand is warranted to fulfill the Board's July 2015 remand directives.

In addition, the Board finds the March 2011 VA examiner's opinion inadequate for purposes of determining service connection for bilateral hearing loss and tinnitus.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, although the VA examiner reported that the Veteran had a history of noise exposure during active duty, the VA examiner found an opinion could not be rendered without mere speculation because there was no accurate audiometric data contained in the available service treatment records.  In this respect, the Board notes the Veteran is competent to report his symptoms of hearing loss and tinnitus.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  As it does not appear that the VA examiner considered any current statements regarding the Veteran's history of symptoms or even requested such information from the Veteran, remand is warranted to obtain an additional opinion with regard to the Veteran's service connection claims for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2015).

Additionally, as it appears the Veteran receives continuous treatment through VA, the Board finds the AMC should obtain any outstanding VA treatment records dated from April 2016 to the present.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a formal finding of unavailability of the Veteran's service treatment records with the appropriate information documented in the electronic file.  In addition, clearly notify the Veteran of the negative results.

2. Obtain and associate with the record all VA treatment records dated from April 2016 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3. Schedule the Veteran for an additional VA examination for the purpose of ascertaining the nature and etiology of his bilateral hearing loss and tinnitus.  The electronic file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not diagnosed during active duty.  In addition, the examiner is reminded that the Veteran's lay statements are competent evidence of what comes to him through his senses.  

Based on the physical examination of the Veteran and review of the electronic file, to include the Veteran's service treatment records and lay testimony pertaining to his symptoms during and following service, the examiner should give an opinion as to whether it is at least as likely as not (50 percent probability or more) that bilateral hearing loss began during service, was caused by service, or is otherwise related to service.  In addition, the examiner should give an opinion as to whether it is at least as likely as not (50 percent probability or more) that tinnitus began during service, was caused by service, or is otherwise related to service.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.

4. After undertaking the development above, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




